      Case 2:95-cr-00235-WBS Document 359 Filed 09/03/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:95-cr-235-WBS
13                Plaintiff,

14        v.                                 ORDER
15   JESUS ANDRES PADILLA DE LA VEGA,

16                Defendant.

17

18                                ----oo0oo----

19              Defendant Jesus Andres Padilla De La Vega has filed a

20   motion to reconsider the court’s denial of his Emergency Motion

21   for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A).

22   (Docket Nos. 356, 357.)     The court denied the motion based on the

23   failure to exhaust administrative remedies with the Bureau of

24   Prisons.   Defendant now attaches an “Inmate Grievance” form in

25   which he requests compassionate relief due to COVID-19, which he

26   purportedly submitted to prison officials on June 9, 2020.

27              The court assumes, but does not decide, that the Inmate

28   Grievance form properly exhausted defendant’s administrative
                                         1
      Case 2:95-cr-00235-WBS Document 359 Filed 09/03/20 Page 2 of 2

1    remedies.   Nevertheless, the court does not find that the current

2    COVID-19 pandemic, in combination with defendant’s age and

3    claimed past medical condition of “prostatic cancer”, constitute

4    extraordinary and compelling reasons for release under 18 U.S.C.

5    § 3582(c)(1)(A) and U.S.S.G. § 1B1.13.        See, e.g., United States

6    v. Williams, No. 2:13-cr-383 TLN, 2020 WL 3402439, *2 (E.D. Cal.

7    June 19, 2020) (defendant’s confinement at federal prison with

8    numerous cases of coronavirus and diagnosis of hypertension,

9    along with other medical history, was insufficient to show

10   extraordinary circumstances under 18 U.S.C. § 3582(c)(1)(A)).

11   Here, defendant has provided no documentation of his past or

12   current medical condition, and the court can only assume that any

13   condition he may have is being properly treated by the Bureau of

14   Prisons.    Moreover, the court cannot find that the general risk

15   to federal inmates posed by COVID-19 constitute extraordinary and

16   compelling reasons for release.

17               IT IS THEREFORE ORDERED that defendant’s motion to

18   reconsider (Docket No. 358) be, and the same hereby is, DENIED.

19   Dated:   September 3, 2020

20
21

22

23

24

25

26
27

28
                                         2
